Title: James Leitch to Thomas Jefferson, 24 June 1817
From: Leitch, James
To: Jefferson, Thomas


          
            Sir,
            Charlottesville
June 24th 1817
          
          Enclosed is Mr Lees Letter to you respecting the Stocking Weaver which I detained from Mr Garrett in Order to shew some of the Citizens who I am glad to find are anxious for the establishment
          I would propose sending two apprentices but think better to send from the age of 18 to 20 of known Stability as younger would not be Capable of managing the Business on their return, & as it is not presumable they would have Funds to purchase the Machinary that a Company should be formed for that purpose & in that Case it would be necessary to ascertain what the machinery would cost to carry on every part of the Business N (Silk excepted); that Sum with an Addition of a few Hundred Dollars to purchase Materials to be divided into Shares of 50 or $100 & Sold—by that means it would give a more general interest in its welfare & be less Burthensome on an Individual should it fail—It would also be necessary to know whether the apprentices are to pay for their own Board &c
          should these Idea’s meet your approbation be good enough to make the enquiries so as the necessary steps may be taken towards raising the Funds
          
            respectfully your Obedt Servt
            Jas Leitch
          
         